Citation Nr: 1608134	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  08-16 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the left foot, to include neurological injury, due to surgical treatment by VA in July 2006.

2.  Entitlement to an increased evaluation for left great toe hallux valgus with bunion, status post osteotomy.

3.  Entitlement to an effective date prior to February 18, 2015 for the award of a 50 percent evaluation for bilateral plantar fasciitis and pes planus, with bilateral second toe hammertoe deformities.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007, April 2008, and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefits sought on appeal. 

The record shows that the Veteran has claimed entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left foot nerve damage.  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).  In light of this, the Board previously recharacterized the issue on appeal to that reflected above.

In April 2009, the Veteran was afforded a formal hearing before a Decision Review Officer.  In August 2012, the Veteran was afforded a hearing on the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the left foot before the undersigned, who is rendering the determination on this claim.  A transcript of these proceedings have been included in the claims file.

The Board remanded the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the left foot for further development in May 2012, November 2012, and March 2014.  That development was completed, and the case has been returned to the Board for appellate review. 

In a July 2015 Notice of Disagreement, wherein the Veteran identified a Decision Letter dated June 23, 2015, the Veteran stated disagreement with the "effective date of award" for "left great toe hallux valgus with bunion, status post osteotomy with degenerative changes."  Under the space provided for an explanation as to why he felt the RO incorrectly decided the claim, the Veteran stated that the "effective date was Feb. 2015 [and] should have been June 2014."  The rating decision associated with the June 2015 letter, in relevant part, included a grant of an increased evaluation for bilateral plantar fasciitis and pes planus, with bilateral second toe hammertoe deformities, awarding an increase from 30 to 50 percent effective February 18, 2015, as well as a denial of a disability rating in excess of 10 percent for left great toe hallux valgus.  While not perfectly clear, as the Veteran specifically described disagreement with the effective date assigned for an increased evaluation relating to his foot/feet, awarded in the June 2015 decision, and additionally specified that the effective date with which he disagreed was February 18, 2015, the Board finds that the Veteran sufficiently communicated an intent to appeal the issue of entitlement to an effective date prior to February 18, 2015 for the award of a 50 percent evaluation for bilateral plantar fasciitis and pes planus, with bilateral second toe hammertoe deformities.  As such, that issue has been added to the list above.

The issues of entitlement to an increased evaluation for left great toe hallux valgus with bunion, status post osteotomy and entitlement to an effective date prior to February 18, 2015 for the award of a 50 percent evaluation for bilateral plantar fasciitis and pes planus, with bilateral second toe hammertoe deformities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Additional left foot disability was not caused by the July 26, 2007 left foot osteotomy performed at a VA facility by a VA physician.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. §1151 for additional disability of the left foot have not been met. 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.361, 17.32 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits is codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

The Veteran was provided with notice which met the aforementioned requirements in correspondence dated June 2007, prior to the initial adjudication of the claim for entitlement to compensation under 38 U.S.C.A. § 1151 in October 2007.  VA has thus met its duty to notify with respect to the issue on appeal.

The Board also finds that VA's duty to assist has been satisfied.  VA and private treatment records, records from the Social Security Administration, and lay statements from the Veteran have been associated with the file.  The Veteran has also had the opportunity to present testimony at hearings before a Decision Review Officer and the Board.  

The Veteran has also been provided with VA examination and medical opinions regarding the issue on appeal.  A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran was provided with VA examinations in December 2008, October 2010, and December 2012, in addition to a supplemental VA medical opinion in May 2014.  When considered all together, the examination reports include findings which sufficiently describe the condition of the Veteran's left foot, both before and after the surgery in question.  The supplemental medical opinion of the May 2014 VA examiner is also found to be adequate for adjudicatory purposes.  The physician discussed relevant post-operative and follow-up treatment records, acknowledged the Veteran's reports of symptoms and his experience during surgery, but found that there was no evidence of any disability resulting from the left foot surgery or evidence that VA had failed to exercise the degree of care expected of a reasonable health care provider.  Although the Board acknowledges that the May 2014 examiner incorrectly stated that the first mention of surgical/anesthesia complications in the record was a December 2007 note (the Veteran's claim was submitted in January 2007 and described complications during surgery), as will be discussed further below, the Board finds that the Veteran's description of events lacks credibility, and therefore, the examiner's identical credibility conclusion, though based on an inaccurate factual premise, does not otherwise render the other portions of the opinion inadequate.  Specifically, such mistake on the examiner's part had no effect on his interpretation of the contemporaneous medical evidence from July 2006, and conclusions based thereon.  The overall opinion rendered is therefore found to remain adequate for adjudicatory purposes.  The Board finds this to substantially comply with the March 2014 remand directives, requesting clarification as to whether any additional disability resulted from the July 2006 surgery and if so, to provide an opinion regarding potential fault or occurrence of an event not reasonably foreseeable, and therefore, remand on this basis is not warranted.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The available records and medical evidence have been obtained in order to make adequate determinations as to the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

II.  Claims for Compensation under 38 U.S.C.A. § 1151

In order for an appellant to be eligible for compensation under 38 U.S.C.A. § 1151 due to VA treatment, the evidence must establish that he sustained additional disability and that this additional disability is etiologically linked to the VA treatment.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the claimant, the claim for compensation under 38 U.S.C.A. § 1151 must be denied.

For purposes of VA compensation under 38 U.S.C.A. § 1151, a disability is a qualifying additional disability, if the additional disability was not the result of the claimant's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the claimant under any law administered by the Secretary of VA, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.

In determining whether a claimant has an additional disability, VA compares the claimant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the appellant's condition after such care or treatment.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the VA hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a claimant received care or treatment and that the claimant has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress of the disease or injury.  See 38 C.F.R. § 3.361(c)(2).  

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended such that negligence on the part of the VA would generally have to be shown for a claimant to obtain compensation under the statute.  This amendment, however, does not apply to claims filed prior to the effective date of that amendment.  Pub. L. No. 104-204, § 422(a)-(c) (1996); VAOPGCPREC 40-97.  As the appellant's 38 U.S.C.A. § 1151 claim was filed in 2007, the amended statute must be applied.  Id.  

To establish that VA engaged in carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing hospital care, medical or surgical treatment, or examination that proximately caused a claimant's additional disability or death, it must be shown that the hospital care or medical or surgical treatment actually caused the claimant's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the appellant's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. at 711 , aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

III.  Background and Analysis

In considering the evidence of record under the aforementioned laws and regulations, the Board finds that the weight of the evidence is against the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the left foot resulting from VA surgical care and treatment.  

As an initial matter, the Board notes that the Veteran has already been awarded service connection for left great toe hallux valgus with bunion, and therefore, any worsening of that particular disability, as a result of surgery or otherwise, would be compensated under the disability rating assigned for that disability, and thus, compensation under 38 U.S.C.A. § 1151 would be moot.  However, as the Veteran contends that his July 2006 surgery resulted in nerve damage to the left foot, which has otherwise not been linked to a service-connected disability, the current claim for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability resulting from VA surgical treatment remains at issue.

VA treatment records from July 2006 indicate that the Veteran was seen for chronic pain regarding a left foot bunion and wanted surgical repair.  It was noted that he had previously had hallux abducto valgus (HAV) correction of the left foot with screw fixation.  A preoperative note states that the Veteran was assessed with HAV left foot, and was informed of the proposed procedure, an Austin osteotomy left foot with pin fixation, and advised of the risks and potential complications of the procedure.  A nurse intraoperative report noted that the operation lasted approximately 45 minutes, that all Dorn VA Medical Center standards of care were implemented, and that the Veteran's postop mood was relaxed, conscious, and resting.  A postoperative note from the surgeon stated that the Veteran was anesthetized with IV sedation with local anesthesia, underwent an Austin osteotomy with K-wire fixation x2 left foot, and had no complications during surgery.  It was noted that the Veteran "tolerated the procedure and anesthesia well," and left the operating room with vital signs stable, vascular status intact, and in good condition.  

An August 2006 podiatry note records the Veteran's reports of feeling well but stating that the surgical area ached with poor weather.  The physician noted that the incision site was closed, and there was no dehiscence, surrounding edema, drainage, or other signs of infection.  The sutures were intact and pins intact and dry.  Edema and ecchymosis were present, but were noted to be normal for the procedure performed.  The physician's assessment was a "normal postoperative course."

The Veteran returned the next day, also in August 2006, reporting significant pain without relief from pain medications or elevation of the limb.  Another podiatry note from later in the month recorded the Veteran's report of feeling better but still having pain in the operative foot.  The assessment was, again, normal postoperative course.  An October 2006 podiatry note states that the Veteran reported feeling that he was improving, but felt tightness at the first metatarsal phalangeal joint.  He stated that he was unable to wear shoes due to edema and had pain over the dorsal incision site at the scar.  On objective examination, pain was present with light touch over the scar, and edema was present, but was noted to be improved and minimal.  The assessment was normal postoperative course with possible delayed healing.  

The Veteran filed his claim for entitlement to compensation under 38 U.S.C.A. § 1151 in January 2007, wherein he asserted that he remembered waking up during surgery and yelling from the pain, at which point his doctor jumped and cut deeper into his foot, possibly through the nerves.  

A physical therapy consultation request from January 2007 notes that the Veteran continued to complain of skin sensitivity and pain over his surgical site which was out of proportion to the physical findings.  The resulting physical therapy consult record noted complaints of bilateral foot pain at the tops and bottoms of the feet and over the surgical incision site on the right 1st ray, with pain of such severity somedays that he is unable to touch the foot at all.  The Veteran also reported intermittent swelling of the feet, bilaterally.

The Veteran was provided with a VA examination of the left foot in December 2008.  The Veteran described his recollection of waking up during his 2006 left foot surgery and jerking his foot back out of the surgical site, resulting in injury.  He complained of continuing numbness of the left great toe beginning following the surgical procedure.  On physical examination, sensation was found to be decreased to light touch on the medial aspect of the left great toe, and X-rays of the left foot from December 2006 showed fibrous union at the osteotomy site at the head of the first metatarsal bone.  The Veteran also underwent a VA neurologic evaluation in December 2008, where physical examination demonstrated a well-healed scar, with the Veteran claiming excessive sensitivity when touching that area.  On physical examination, muscle strength was 5/5, there was no atrophy, ankle jerk was 2+, and knee jerk was 2+.  The examiner stated that there was no neurological injury to the left foot demonstrated, and no objective evidence of any nerve impairment.

At the April 2009 Decision Review Officer (DRO) hearing and the August 2012 Board hearing, the Veteran testified that he woke up during his left bunionectomy surgery and saw and felt his foot being cut.  He described a nurse trying to hold him down.  At the DRO hearing, the Veteran stated that the anesthesiologist constantly tried to give him shots to numb the foot, but that he remained conscious.  At the Board hearing, he instead stated that he was strapped down and was never given additional anesthesia.  At the Board hearing, he also described confronting a nurse in the recovery room and telling her that he was not satisfied with what happened in the operating room.

Pursuant to the Board's March 2014 remand instructions, the Veteran was provided with a supplemental VA medical opinion in May 2014.  The reviewing physician (the reviewer) acknowledged the notations of "delayed healing" and continued pain in the left foot in the treatment records.  A June 2007 EMG of both feet was ordered and an October 2007 note from a podiatrist indicated that the EMG was normal bilaterally, and the Veteran continued to have problems with both feet thought to be due to pes planus.  The reviewer stated that upon review of the records, the July 2006 surgery apparently proceeded well and there did not appear to have been any complications, other than possible delayed wound healing and swelling of the left foot (since resolved).  He found that given that the Veteran's pain was at the bottom of both feet, the fact that EMG was normal, and the radiographs showed a stable left foot osteotomy, it was unlikely that the Veteran's symptoms were the result of the left foot surgery.  He opined that there was no evidence in the record of any disability resulting from the July 2006 left foot surgery.  He further opined that there was no evidence that VA failed to exercise the degree of care that would be expected of a reasonable health care provider and that there is not additional disability resulting from an event not reasonably foreseeable associated with the surgery.  The reviewer stated that the Veteran received conscious sedation with local anesthetic during the 43 minute procedure.  He acknowledged the Veteran's lay reports of suffering from anxiety from insufficient sedation and pain control during the surgery, but also noted that review of the post-op notes showed that the Veteran received propofol at an appropriate dose, and there was no mention in the records of pain, agitation, or problems during the surgery.  The post-op note further stated that the Veteran tolerated the procedure and anesthesia well.  The reviewer further stated that follow-up records did not mention any complaints about the anesthesia, or anxiety about the procedure, until December 2007.  The reviewer concluded that he was unable to find any evidence of errors with the anesthesia or medical issues which could have resulted with the medical records.

As noted above, in determining whether a claimant has additional disability, VA compares the condition immediately before the beginning of hospital care or medical or surgical treatment upon which the claim is based to the condition after such care or treatment.  38 C.F.R. § 3.361(b).

Prior to the July 2006 left foot Austin osteotomy performed by VA, the Veteran had hallux valgus (bunion) of the left foot with chronic pain.  After the surgery, the Veteran was found to have a normal postoperative course, until late August when he began complaining of pain to the surgical site and was diagnosed in October 2006 with normal post-op course with possible delayed healing.  During the appeal period, the Veteran reported intermittent swelling of the bilateral feet and pain at the site of his surgical scar.  

The Board finds the opinions provided by the VA examiners, that the Veteran did not suffer additional disability caused by VA surgical treatment or care, to represent the most persuasive evidence of record.  The Board finds that these reports should be accorded significant probative weight, as they were based on full consideration of the Veteran's documented history and lay assertions, and are supported by  clearly-stated rationales.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  This competent medical evidence indicates that there was no neurological injury to the left foot, and no objective evidence of any nerve impairment.  The Board finds particularly persuasive the May 2014 examiner's reasoning that because the Veteran's EMG was normal, he reported bilateral foot pain, and radiographs demonstrated stable left foot osteotomy, it is unlikely that his reported symptoms were the result of his left foot surgery.

Other than the Veteran's assertions that he suffers from additional disability caused by the July 2006 surgery, there is no evidence indicating the presence of such disability.  Although the Veteran is competent to report his subjectively experienced symptoms of sharp pain over his scar, he is not found competent to provide himself with a diagnosis of an underlying nerve disorder, as this is not a simple medical condition that can be diagnosed through lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Additionally, even were the Board to find that the Veteran suffers from additional disability caused by VA surgical care, entitlement to compensation under section 1151 would still not be warranted, as a preponderance of the evidence weighs against a finding of negligence or similar fault on the part of VA or the occurrence of an event not reasonably foreseeable in connection with VA's provision of surgical care.  Although the Veteran has described events during surgery which would seem to fall within these categories, the Board does not find his reports of waking up mid-surgery, screaming and startling the surgeon into cutting over-deeply into his foot, and being held down by a nurse while they continued performing the surgery without anesthesia, to be credible.  In this regard, the Board finds highly persuasive the July 2006 VA nurse's intraoperative report and the surgeon's post-operative note which contains no mention of the described events.  Rather, the intraoperative report indicates that the VAMC standards of care were implemented, and the surgeon's post-operative note states that there were no complications during surgery and that the Veteran "tolerated the procedure and anesthesia well."  Additionally, the first mention of "waking up during surgery" appeared in the Veteran's January 2007 statement and a March 2008 VA mental health note reflects that his physician questioned whether the Veteran could have dreamed about waking up during surgery, but that the Veteran was adamant that this actually happened.  

While the Board does not doubt the Veteran's sincerity in reporting what he believes he experienced during surgery, inconsistencies in the Veteran's statements regarding the event in question further cast doubt as to the accuracy and credibility of his recollections.  While the Veteran told his mental health physician in March 2008 that his surgeon stuck him with needles after he awoke and yelled out, and testified at the April 2009 DRO hearing that after awakening, the anesthesiologist constantly tried to give him shots to numb the foot, he conversely testified at the August 2012 Board hearing that he was strapped down and was not given any further anesthesia.  Additionally, the Veteran at one point, in September 2008, recalled being awake and overhearing medical staff during a separate 2005 surgery on his right foot following a car accident.  Given the fact that the Veteran was under the effects of local anesthesia at the time, his recounting of events include internal inconsistencies, the contemporary medical evidence of record documenting the July 2006 surgery is devoid of any mention of surgical complications involving anesthesia or otherwise (specifically stating that there were no complications, the Veteran tolerated the procedure and anesthesia well, and he displayed a relaxed and conscious post-operative mood), and that the May 2014 VA examiner found that an appropriate dose of propofol was used and there was no evidence of errors with the anesthesia or medical issues which could have resulted with the medical records, the Board finds the Veteran's lay statements regarding events during the July 2006 VA surgery to lack credibility.  See Caluza v. Brown, 7 Vet. App. at 711 , aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  While the Board finds that it is most likely that the Veteran's lay statements describing his surgery are a product of faulty memory, as opposed to any intent to deceive, this in no way enhances the persuasiveness of such evidence.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory) [cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)].        

In conclusion, the weight of the competent and credible evidence of record demonstrates that the Veteran did not suffer additional disability caused by the provision of VA surgical care or treatment in July 2006, and a preponderance of the evidence additionally is against a finding of fault or negligence on the part of VA, or the  occurrence of an event not reasonably foreseeable, in connection with the July 2006 left foot surgery.  For the foregoing reasons, the Board finds that the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the left foot must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the left foot, due to surgical treatment by VA in July 2006, is denied.


REMAND

In an October 2007 rating decision, the RO denied the Veteran's claim for entitlement to an evaluation in excess of 10 percent for service connected left great toe hallux valgus with bunion, status post osteotomy with degenerative changes.  The Veteran filed a Notice of Disagreement (NOD) in October 2007.  No Statement of the Case (SOC) has yet been issued for the appeal of this issue.

In a June 2015 rating decision, the RO awarded an increased evaluation for service-connected bilateral plantar fasciitis and pes planus, with bilateral second toe hammertoe deformities, assigning a 50 percent evaluation effective February 18, 2015.  As described in greater detail in the introduction section, above, the Board has interpreted a July 2015 NOD submitted by the Veteran as voicing an intent to appeal the effective date of this award of an increased evaluation.  No SOC has yet been issued for the appeal of this issue.

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999).  As adjudicative action on the appeals seeking an evaluation in excess of 10 percent for service-connected left great toe hallux valgus with bunion, status post osteotomy with degenerative changes and entitlement to an effective date prior to February 18, 2015 for the award of a 50 percent evaluation for bilateral plantar fasciitis and pes planus, with bilateral second toe hammertoe deformities has not yet been taken, the issues must be remanded for the issuance of an SOC and to give the Veteran the opportunity to complete an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that a September 2015 report of general information notes that the Veteran telephoned to elect the DRO process with regard to the July 2015 NOD.

Accordingly, the claims are REMANDED for the following action:

After conducting any additional development deemed necessary, readjudicate the claims for entitlement to an evaluation in excess of 10 percent for service connected left great toe hallux valgus with bunion, status post osteotomy with degenerative changes and entitlement to an effective date prior to February 18, 2015 for the award of a 50 percent evaluation for bilateral plantar fasciitis and pes planus, with bilateral second toe hammertoe deformities, and issue a Statement of the Case addressing the issues using the DRO process for the appeals.  The Veteran should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to the issues if the benefits remain denied.



	(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


